DETAILED ACTION
The present Office action is in response to the application filing on 11 DECEMBER 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 5 and 12, both recite “the one or more additional user devices” and there is no proper antecedent basis for “one or more additional user devices.” The respective independent claims both recite “a user device” and “one or more devices,” but the limitation of claims 5 and 12 uses language from both, making it unclear as to which, if any, is being referenced. For examination purposes, the limitation will be interpreted as covering any user device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0262790 A1 (hereinafter “Khasis”) in view of U.S. Publication No. 2015/0210287 A1 (hereinafter “Penilla”).
Regarding claim 1, Khasis discloses an automation hub (FIG. 1, Platform 116 and optimization server 110), comprising: 
one or more processors ([0123], ll. 4-5, “The platform may be a software-based program implemented in a processor”); and 
memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts ([0120], ll. 3-4, “The remote computers may comprise a memory storage device;” [0123], ll. 4-5, “The platform may be a software-based program implemented in a processor”) comprising: 
receiving via a wireless communication connection a geolocation of a user device and a geolocation of a vehicle communication device of a vehicle ([0078], ll. 5-8, “The platform may be communicatively coupled to sensors positioned on roads, such as, e.g., a speed radar or a camera, and sensors positioned in user vehicles, such as, e.g., a GPS system;” [0119], ll. 1-4, “The position detection device 624 may be a device that communicates with a plurality of positioning satellites, e.g., GPS satellites, to determine the geographical location of the mobile device, and thus the user”); 
generating a route of the vehicle for reaching a destination location in response to a determination that the geolocations of the user device and the vehicle communication device indicate ([0078] and [0119] both indicate geolocation feedback for the vehicle and mobile device held by a user, respectively. [0011], ll. 1-4, “dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route;” [0013], ll. 1-9, “The optimization server obtains real-time, historical and/or predicted future traffic, weather, hazard, and avoidance-zone data on road segments to generate a route. […] The platform may be communicatively coupled to […] sensors positioned in vehicles, e.g., GPS system or on-board diagnostic sensor”); 
generating a notification to the user device requesting completion of at least one task in response to determining that the at least one task can be completed at one or more locations along the route within a predetermined time period ([0017], 1-9, “The optimization server may select a collection of routes to recommend to vehicles as the most efficient route to travel between every location on the route, while staying within the parameters and constraints set by an automated computer generated process or by a human administrator. The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route.” FIG. 9B depicts the steps of tracking GPS and providing route planning based on distance and time metrics. The time metrics include arrival/departure time per destination for generating a dynamic expected time for each delivery, see [0134]. FIG. 10, generating driving directions 1040 and presenting information to a user 1050. FIG. 13 depicts the flowchart for modifying a route by adding or removing a destination); and 
activating one or more devices that are connected to the automation hub based on an estimated time of arrival at the destination location ([0017], ll. 6-9, “The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route, such as, e.g., the mileage of the route, the estimated time of arrival of one or more destinations;” FIG. 10, presenting information to a user 1050. FIG. 1, mobile device 106).
Khasis fails to expressly disclose accessing vehicle functions in response to a determination that the geolocations of the user device and the vehicle communication device indicate that the user device is in the vehicle. Note, while Khasis provides both the user device and vehicle communication device and there is a presumption a user has the user device on them while driving the vehicle, this is not expressly stated.
However, Penilla teaches accessing vehicle functions in response to a determination that the geolocations of the user device and the vehicle communication device indicate that the user device is in the vehicle (FIGS. 7-8 depict a pairing request between a user’s device and a car 200 based on the geolocation of both. When they are in proximity, the user is authenticated for use with the vehicle. [0157], ll. 1-11, “Once the user has located a proximate vehicle, such as car 200, the user may approach the vehicle so as to utilize the vehicle 200. In one embodiment, when the user approaches the vehicle, and comes in close proximity to the vehicle as detected by the geo-location of the users mobile device, a pairing request can be detected. The pairing request may be triggered once the proximity zone of the car 200 and the proximity zone of the user substantially or partially overlap. The proximity zones may overlap when the user comes in close proximity to the vehicle, such as within a few feet, within a mile, or the user has touched or bumped the vehicle;” [0139] describes the vehicle as a company vehicle “for delivery drivers” and restricting the vehicle to certain parameters).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have paired a user device with a vehicle for authorization of deliveries, as taught by Penilla (FIGS. 7-8), in Khasis’ invention. One would have been motivated to modify Khasis’ invention, by incorporating Penilla’s invention, to increase security with vehicle sharing when using a company vehicle and to restrict access based on the authorized user, such as by controlling vehicle speed and delivery location areas ([0139]).
Regarding claim 2, Khasis and Penilla disclose all of the limitations of claim 1, as outlined above. Additionally, Khasis discloses wherein the acts further comprise at least one of: generating a first alternative notification indicating a first alternative estimated time of arrival of the user device for presentation on one or more additional user devices in response to a determination that the geolocations indicate that the user device is outside of a predetermined proximity of the vehicle communication device; and 
generating a second alternative notification indicating a second alternative estimated time of arrival in response to determining that no task can be completed at the one or more locations along the route within the predetermined time period ([0017], ll. 6-9, “The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route, such as, e.g., the mileage of the route, the estimated time of arrival of one or more destinations;” FIG. 10, presenting information to a user 1050. Paragraph [0013] states the optimization in real-time re-sequences routes, providing a new, second estimated time and routing notification. Note, the “no task can be completed at the one or more locations along the route within the predetermined time period” is interpreted as detecting, for instance, delays caused by weather or traffic that prolong the delivery time and the optimization server of Khasis will account for when rerouting).
Regarding claim 3, Khasis and Penilla disclose all of the limitations of claim 1, as outlined above. Additionally, Khasis discloses wherein the vehicle communication device is configured to provide communication([0013], ll. 1-9, “The optimization server obtains real-time, historical and/or predicted future traffic, weather, hazard, and avoidance-zone data on road segments to generate a route, while staying within parameters and constraints set by an automatic machine learning process, an artificial intelligence program, or a human administrator of the system. The platform may be communicatively coupled to sensors positioned on roads, e.g., speed radar or camera, and sensors positioned in vehicles, e.g., GPS system or on-board diagnostic sensor.” FIG. 1 depicts the platform 116 and optimization server 110 connected to a network for communicating with the user 104; [0020], ll. 7-13, “Tracking may be defined as the action of persistent storing or using signals that are transmitted to GPS devices or received by a device from location emitting sensors, e.g., cellular towers, NFC near field communication devices, BLE Bluetooth low energy devices, iBeacon technology, to determine the location, speed and direction of a user and/or vehicle in real time;” [0120] describes a plurality of servicing networks for accessing the plurality of servers), and
wherein the activating the one or more devices includes activating at least one of a controller or a switch connected to the automation hub ([0017], ll. 6-9, “The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route, such as, e.g., the mileage of the route, the estimated time of arrival of one or more destinations;” FIG. 10, presenting information to a user 1050. FIG. 1, mobile device 106).
Khasis fails to expressly disclose in-vehicle security.
However, Penilla discloses in-vehicle security (FIGS. 7-8 disclose a user authenticating access to a vehicle by pairing their mobile device and [0139] describes providing or restricting access based on a user logged into a vehicle). The same motivation of claim 1 applies to claim 3.
Regarding claim 4, Khasis and Penilla disclose all of the limitations of claim 1, as outlined above. Additionally, Khasis discloses wherein the acts further comprise:
modifying the route of the vehicle to complete the at least one task prior to arrival of the vehicle at the destination location ([0019], ll. 10-17, “if a new destination is inserted into an existing route comprising existing multiple destinations, then the new destination will be positioned in the most optimal route position and may be assigned to the most appropriate vehicle based on availability, shortest time and/or closest distance, e.g., a vehicle with an existing route in or near the area of the new destination;” [0112], ll. 4-6, “ The system may allow for modifications of routes that may already be in progress, e.g., adding and removing destinations”).
Regarding claim 5, Khasis and Penilla disclose all of the limitations of claim 4, as outlined above. Additionally, Khasis discloses wherein the acts further comprise:
generating a notification of a first estimated time of arrival at the destination location for presentation on the one or more additional user devices to complete the at least one task before the modifying of the route ([0017], ll. 6-11, “The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route, such as, e.g., the mileage of the route, the estimated time of arrival of one or more destinations;” [0019], ll. 4-6, “The system may allow for modifications of routes that may already be in progress, e.g., adding and removing destinations.” Note, prior to adding a destination, the previous estimated times are displayed); and
generating a notification of a second estimated time of arrival at the destination location for presentation on the one or more additional user devices, based on the modified route ([0017], ll. 6-11, “The optimization server may then provide the vehicles with turn-by-turn driving directions to reach the one or more destinations along the route, and may present information and metadata about the route and each location on the route, such as, e.g., the mileage of the route, the estimated time of arrival of one or more destinations;” [0019], ll. 4-6, “The system may allow for modifications of routes that may already be in progress, e.g., adding and removing destinations.” Note, after adding a destination, the new estimation time for the modified route is displayed);
wherein the activating of the one or more devices that are connected to the automation hub includes activating the one or more devices based on the second estimated time of arrival at the destination location ([0017] describes presenting the information to the user, the device presenting it is the one or more devices; FIG. 1, mobile device; FIG. 10, presenting information to a user 1050).
Regarding claim 8, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 8.
Regarding claim 9, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 9.
Regarding claim 10, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 10.
Regarding claim 11, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 11.
Regarding claim 12, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 12.
Regarding claim 15, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 16.
Regarding claim 17, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 18.
Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0262790 A1 (hereinafter “Khasis”) in view of U.S. Publication No. 2015/0210287 A1 (hereinafter “Penilla”), and further in view of U.S. Publication No. 2016/0210591 A1 (hereinafter “Lafrance”).
Regarding claim 6, Khasis and Penilla disclose all of the limitations of claim 1, as outlined above. Khasis and Penilla fail to expressly disclose wherein the acts further comprise retrieving the at least one task from a calendar application on the user device.
However, Lafrance teaches wherein the acts further comprise retrieving the at least one task from a calendar application on the user device ([0063], ll. 5-8, “The route creation system 30 may receive a starting location, an ending location and a time window from the data normalization module 13 and appointment calendar system 35.” FIG. 1, a driver device 16 in communication with access to delivery optimization and logistic system 10; FIG. 3, appointment scheduling module 12 and final mile delivery module 11; FIG. 4, a driver device 16 with software application 40 for connecting to the delivery optimization and logistics system 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a calendar application, as taught by Lafrance (FIG. 1), in Khasis and Penilla’s invention. One would have been motivated to modify Khasis and Penilla’s invention, by incorporating Lafrance’s invention, to improve customer satisfaction ([0007]) by providing a flexible and dynamic delivery time frames ([0004)] by way of a client scheduling with the calendar.
Regarding claim 13, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 13.
Regarding claim 19, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 19.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0262790 A1 (hereinafter “Khasis”) in view of U.S. Publication No. 2015/0210287 A1 (hereinafter “Penilla”), and further in view of U.S. Publication No. 2016/0086128 A1 (hereinafter “Geiger”).
Regarding claim 7, Khasis and Penilla disclose all of the limitations of claim 1, as outlined above. Khasis and Penilla fail to expressly disclose wherein the act further comprises generating a notification to the user device that includes an option to agree to complete the one or more tasks.
However, Geiger teaches wherein the act further comprises generating a notification to the user device that includes an option to agree to complete the one or more tasks ([0058], ll. 1-3, “The driver also has the option to accept or reject this particular delivery by either selecting the ACCEPT button 254, or the REJECT button 252”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to prompt a delivery driver to complete a delivery task, as taught by Geiger ([0058]), in Khasis and Penilla’s invention. One would have been motivated to modify Khasis and Penilla’s invention, by incorporating Geiger’s invention, to provide a quick point-to-point delivery in a more inexpensive service [0006-0007] when no scheduling conflicts with current services.
Regarding claim 14, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies to claim 14.
Regarding claim 20, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481